United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-4079
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Steven Crockett,                          *
                                          *     [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: March 20, 1998
                                Filed: March 26, 1998
                                    ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Steven Crockett pleaded guilty to possessing more than five grams of “cocaine
base (crack)” with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(B)(iii), and to being a felon in possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1). The district court,1 using the Guidelines for crack cocaine, sentenced him
to concurrent prison terms of 70 months plus four years supervised release. Crockett
appeals his sentence, and we affirm.



      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
       Crockett argues, as he did below, that the use of the disparate sentencing scheme
for crack as opposed to powder cocaine violated his Fifth Amendment right to equal
protection and due process; and that our prior decisions on this issue are no longer
applicable in light of the United States Sentencing Commission&s April 1997 report and
the proposal of Attorney General Reno and Drug Czar McCaffrey (forwarded to
Congress by President Clinton), both of which recommend modifying the sentencing
scheme. Congress has not changed the law, however. We thus agree with the
government that Crockett&s challenge is foreclosed by our prior decisions upholding the
constitutionality of the 100-to-1 ratio, see, e.g., United States v. Carter, 91 F.3d 1196,
1197-99 (8th Cir. 1996) (per curiam); United States v. Jackson, 67 F.3d 1359, 1367
(8th Cir. 1995), cert. denied, 116 S. Ct. 1684 (1996), and that we may not overrule
those decisions, see United States v. Prior, 107 F.3d 654, 660 (8th Cir.) (one Eighth
Circuit panel may not overrule another panel&s decision), cert. denied, 118 S. Ct. 84
(1997).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-